Case 19-12122-MFW    Doc 1080-1    Filed 03/20/20   Page 1 of 13




                          Exhibit 1

                    GOB Closing Store List
                                                  Case 19-12122-MFW                  Doc 1080-1       Filed 03/20/20     Page 2 of 13

Forever 21
GOB Closing Store List



                                            Counterparty                                               Contract                                   Anticipated Sale End
          Store #        Store Name                                  Counterparty Address                                   Store Address                 Date
                                               Name                                                   Description
                                                                      c/o URW (Westfield)
                                                                     2049 Century Park East
                                                                           41st Floor
                                                                     Los Angeles, CA 90067
                                          Annapolis Mall Owner                                                                                    April 26, 2020 unless
             93          Annapolis Mall                                          &                                     1115 Annapolis Mall #173
                                                  LLC                                                 Store Lease                                 otherwise agreed by
                                                                                                                         Annapolis, MD 21401
                                                                                                                                                         landlord
                                                                       c/o URW (Westfield)
                                                                 Attn: Niclas A. Ferland (Partner),
                                                                          Barclay Damon
                                                                      545 Long Wharf Drive
                                                                      New Haven, CT 06511
                                                                       c/o URW (Westfield)
                                                                      2049 Century Park East
                                                                             41st Floor
                                                                     Los Angeles, CA 90067
                         Brandon Town Brandon Shopping                                                                                            April 26, 2020 unless
             239                                                                 &                                     566 Brandon Town Center
                             Center   Center Partners, LTD                                            Store Lease                                 otherwise agreed by
                                                                                                                          Brandon, FL 33511
                                                                                                                                                         landlord
                                                                       c/o URW (Westfield)
                                                                 Attn: Niclas A. Ferland (Partner),
                                                                          Barclay Damon
                                                                      545 Long Wharf Drive
                                                                      New Haven, CT 06511
                                                                       c/o URW (Westfield)
                                                                      2049 Century Park East
                                                                             41st Floor
                                                                     Los Angeles, CA 90067
                                                                                                                         800 W Broward Blvd.
                                                                                                                                                  April 26, 2020 unless
            2165            Broward        Broward Mall, LLC                     &                                            Space 1301
                                                                                                      Store Lease                                 otherwise agreed by
                                                                                                                         Plantation, FL 33388
                                                                                                                                                         landlord
                                                                       c/o URW (Westfield)
                                                                 Attn: Niclas A. Ferland (Partner),
                                                                          Barclay Damon
                                                                      545 Long Wharf Drive
                                                                      New Haven, CT 06511
                                               Case 19-12122-MFW                 Doc 1080-1       Filed 03/20/20     Page 3 of 13

Forever 21
GOB Closing Store List



                                         Counterparty                                              Contract                                  Anticipated Sale End
          Store #        Store Name                              Counterparty Address                                   Store Address                Date
                                            Name                                                  Description
                                                                  c/o URW (Westfield)
                                                                 2049 Century Park East
                                                                       41st Floor
                                                                 Los Angeles, CA 90067
                                                                                                                   27001 U.S Highway 19 N.   April 26, 2020 unless
             81          Countryside Countryside Mall LLC                    &
                                                                                                  Store Lease             Ste #2030          otherwise agreed by
                                                                                                                     Clearwater, FL 33761           landlord
                                                                   c/o URW (Westfield)
                                                             Attn: Niclas A. Ferland (Partner),
                                                                      Barclay Damon
                                                                  545 Long Wharf Drive
                                                                  New Haven, CT 06511
                                                                   c/o URW (Westfield)
                                                                  2049 Century Park East
                                                                         41st Floor
                                                                 Los Angeles, CA 90067

                                                                             &

                                                                  c/o URW (Westfield)
                          Galleria @       Roseville            11601 Wilshire Boulevard                             1173 Galleria Blvd.     April 26, 2020 unless
             792
                          Roseville    Shoppingtown LLC                11th Floor                 Store Lease               P107             otherwise agreed by
                                                                 Los Angeles, CA 90025                               Roseville, CA 95678            landlord

                                                                             &

                                                                  c/o URW (Westfield)
                                                            Attn: Niclas A. Ferland (Partner),
                                                                     Barclay Damon
                                                                 545 Long Wharf Drive
                                                                 New Haven, CT 06511
                                                                  c/o URW (Westfield)
                                                                 2049 Century Park East
                                      Westland Garden State                                                          1 Garden State Plaza
                         Garden State                                   41st Floor                                                           April 26, 2020 unless
             735                         Plaza Limited                                                                   Space #B11
                            Plaza                               Los Angeles, CA 90067             Store Lease                                otherwise agreed by
                                           Partnership                                                                Paramus, NJ 07652
                                                                                                                                                    landlord
                                                                             &
                                                Case 19-12122-MFW                Doc 1080-1       Filed 03/20/20   Page 4 of 13

Forever 21
GOB Closing Store List



                                           Counterparty                                            Contract                              Anticipated Sale End
          Store #        Store Name                              Counterparty Address                                 Store Address              Date
                                              Name                                                Description
                                                                  c/o URW (Westfield)
                                                                11601 Wilshire Boulevard
                                                                       11th Floor
                                                                 Los Angeles, CA 90025

                                                                             &

                                                                   c/o URW (Westfield)
                                                             Attn: Niclas A. Ferland (Partner),
                                                                      Barclay Damon
                                                                  545 Long Wharf Drive
                                                                  New Haven, CT 06511
                                                                   c/o URW (Westfield)
                                                                  2049 Century Park East
                                                                         41st Floor
                                                                 Los Angeles, CA 90067
                                            Mission Valley                                                                               April 26, 2020 unless
             695         Mission Valley                                      &                                     1640 Camino Del Rio
                                          Shoppingtown LLC                                        Store Lease                            otherwise agreed by
                                                                                                                   San Diego, CA 92108
                                                                                                                                                landlord
                                                                   c/o URW (Westfield)
                                                             Attn: Niclas A. Ferland (Partner),
                                                                      Barclay Damon
                                                                  545 Long Wharf Drive
                                                                  New Haven, CT 06511
                                               Case 19-12122-MFW                  Doc 1080-1       Filed 03/20/20    Page 5 of 13

Forever 21
GOB Closing Store List



                                         Counterparty                                               Contract                                Anticipated Sale End
          Store #        Store Name                               Counterparty Address                                  Store Address               Date
                                            Name                                                   Description
                                                                   c/o URW (Westfield)
                                                                  2049 Century Park East
                                                                        41st Floor
                                                                  Los Angeles, CA 90067

                                                                              &

                                                                   c/o URW (Westfield)
                         Montgomery     Montgomery Mall          11601 Wilshire Boulevard                           7101 Democracy Blvd     April 26, 2020 unless
             61
                            Mall             LLC                        11th Floor                 Store Lease           Space 1252         otherwise agreed by
                                                                  Los Angeles, CA 90025                              Bethesda, MD 20817            landlord

                                                                              &

                                                                    c/o URW (Westfield)
                                                              Attn: Niclas A. Ferland (Partner),
                                                                       Barclay Damon
                                                                   545 Long Wharf Drive
                                                                   New Haven, CT 06511
                                                                    c/o URW (Westfield)
                                                                   2049 Century Park East
                                         EWH Escondido                    41st Floor
                                         Associates, L.P.         Los Angeles, CA 90067
                      North County                                                                                  200 E Via Rancho Pkwy   April 26, 2020 unless
             34                                                               &
                     Shopping Center            &                                                  Store Lease             Ste 3000         otherwise agreed by
                                                                                                                     Escondido, CA 92025           landlord
                                                                    c/o URW (Westfield)
                                       North County Fair LP
                                                              Attn: Niclas A. Ferland (Partner),
                                                                       Barclay Damon
                                                                   545 Long Wharf Drive
                                                                   New Haven, CT 06511
                                                 Case 19-12122-MFW                 Doc 1080-1       Filed 03/20/20     Page 6 of 13

Forever 21
GOB Closing Store List



                                          Counterparty                                               Contract                                  Anticipated Sale End
          Store #        Store Name                                Counterparty Address                                  Store Address                 Date
                                             Name                                                   Description
                                                                    c/o URW (Westfield)
                                                                   2049 Century Park East
                                                                         41st Floor
                                                                   Los Angeles, CA 90067
                                                                                                                     925 Blossom Hill Road     April 26, 2020 unless
             49          Oakridge Mall   Oakridge Mall LLC                     &
                                                                                                    Store Lease              #X-15             otherwise agreed by
                                                                                                                      San Jose, CA 95123              landlord
                                                                     c/o URW (Westfield)
                                                               Attn: Niclas A. Ferland (Partner),
                                                                        Barclay Damon
                                                                    545 Long Wharf Drive
                                                                    New Haven, CT 06511
                                                                     c/o URW (Westfield)
                                                                    2049 Century Park East
                                                                           41st Floor
                                                                   Los Angeles, CA 90067

                                                                               &

                                                                    c/o URW (Westfield)
                                                                                                                     4999 Old Orchard Center
                                         Old Orchard Urban        11601 Wilshire Boulevard                                                     April 26, 2020 unless
             726         Old Orchard                                                                                           #J6
                                         Limited Partnership             11th Floor                 Store Lease                                otherwise agreed by
                                                                                                                        Skokie, IL 60077
                                                                   Los Angeles, CA 90025                                                              landlord

                                                                               &

                                                                     c/o URW (Westfield)
                                                               Attn: Niclas A. Ferland (Partner),
                                                                        Barclay Damon
                                                                    545 Long Wharf Drive
                                                                    New Haven, CT 06511
                                                                     c/o URW (Westfield)
                                                                    2049 Century Park East
                                         WEA Palm Desert                   41st Floor                                  72840 Highway 11        April 26, 2020 unless
             150          Palm Desert
                                             LLC                   Los Angeles, CA 90067            Store Lease            Ste. T-393          otherwise agreed by
                                                                                                                     Palm Desert, CA, 92260           landlord
                                                                               &
                                                Case 19-12122-MFW                 Doc 1080-1       Filed 03/20/20     Page 7 of 13

Forever 21
GOB Closing Store List



                                         Counterparty                                               Contract                                  Anticipated Sale End
          Store #        Store Name                               Counterparty Address                                  Store Address                 Date
                                            Name                                                   Description
                                                                    c/o URW (Westfield)
                                                              Attn: Niclas A. Ferland (Partner),
                                                                       Barclay Damon
                                                                   545 Long Wharf Drive
                                                                   New Haven, CT 06511
                                                                    c/o URW (Westfield)
                                                                   2049 Century Park East
                                                                          41st Floor
                                                                  Los Angeles, CA 90067

                                                                              &

                                                                   c/o URW (Westfield)
                                                                 11601 Wilshire Boulevard                            3030 Plaza Bonita Rd.    April 26, 2020 unless
             753         Plaza Bonita   Plaza Bonita LLC
                                                                        11th Floor                 Store Lease               #2100            otherwise agreed by
                                                                  Los Angeles, CA 90025                             National City, CA 91950          landlord

                                                                              &

                                                                    c/o URW (Westfield)
                                                              Attn: Niclas A. Ferland (Partner),
                                                                       Barclay Damon
                                                                   545 Long Wharf Drive
                                                                   New Haven, CT 06511
                                                                    c/o URW (Westfield)
                                                                   2049 Century Park East
                                                                          41st Floor
                                                                  Los Angeles, CA 90067
                                          Santa Anita                                                                                         April 26, 2020 unless
            3542     Santa Anita Mall                                         &                                     400 South Baldwin Ave
                                        Shoppingtown LP                                            Store Lease                                otherwise agreed by
                                                                                                                      Arcadia, CA 91007
                                                                                                                                                     landlord
                                                                    c/o URW (Westfield)
                                                              Attn: Niclas A. Ferland (Partner),
                                                                       Barclay Damon
                                                                   545 Long Wharf Drive
                                                                   New Haven, CT 06511
             238                          Sherman Oaks              c/o URW (Westfield)                              14006 Riverside Drive    April 26, 2020 unless
                         Sherman Oaks                                                              Store Lease
                                        Fashion Associates,        2049 Century Park East                                Space #244           otherwise agreed by
                                                  Case 19-12122-MFW                  Doc 1080-1       Filed 03/20/20     Page 8 of 13

Forever 21
GOB Closing Store List



                                            Counterparty                                               Contract                                 Anticipated Sale End
          Store #        Store Name                                  Counterparty Address                                  Store Address                Date
                                               Name                                                   Description
                         Fashion Square           LP                       41st Floor                                  Sherman Oaks, CA 91423         landlord
                                                                     Los Angeles, CA 90067

                                                                                 &

                                                                       c/o URW (Westfield)
                                                                 Attn: Niclas A. Ferland (Partner),
                                                                          Barclay Damon
                                                                      545 Long Wharf Drive
                                                                      New Haven, CT 06511
                                                                       c/o URW (Westfield)
                                                                      2049 Century Park East
                                                                             41st Floor
                                                                     Los Angeles, CA 90067
                          South Shore     Westland South Shore                                                           1701 Sunrise Hwy       April 26, 2020 unless
             87                                                                  &
                             Mall              Mall, L.P.                                             Store Lease              #D10             otherwise agreed by
                                                                                                                        Bay Shore, NY 11706            landlord
                                                                       c/o URW (Westfield)
                                                                 Attn: Niclas A. Ferland (Partner),
                                                                          Barclay Damon
                                                                      545 Long Wharf Drive
                                                                      New Haven, CT 06511
                                                                       c/o URW (Westfield)
                                                                      2049 Century Park East
                                                                             41st Floor
                                                                     Los Angeles, CA 90067
                          Southcenter      Southcenter Owner                                                                                    April 26, 2020 unless
             751                                                                 &                                      836 Southcenter Mall
                             Mall                LLC                                                  Store Lease                               otherwise agreed by
                                                                                                                        Tukwila, WA 98188
                                                                                                                                                       landlord
                                                                       c/o URW (Westfield)
                                                                 Attn: Niclas A. Ferland (Partner),
                                                                          Barclay Damon
                                                                      545 Long Wharf Drive
                                                                      New Haven, CT 06511
                                                                       c/o URW (Westfield)
                                                                                                                         1107 Sunrise Mall      April 26, 2020 unless
             292          Sunrise Mall     Sunrise Mall LLC           2049 Century Park East
                                                                                                      Store Lease      Massapequa, NY 11758     otherwise agreed by
                                                                             41st Floor
                                                                                                                                                       landlord
                                                                     Los Angeles, CA 90067
                                                Case 19-12122-MFW                Doc 1080-1       Filed 03/20/20   Page 9 of 13

Forever 21
GOB Closing Store List



                                          Counterparty                                             Contract                                Anticipated Sale End
          Store #        Store Name                              Counterparty Address                                Store Address                 Date
                                             Name                                                 Description

                                                                             &

                                                                  c/o URW (Westfield)
                                                                11601 Wilshire Boulevard
                                                                       11th Floor
                                                                 Los Angeles, CA 90025

                                                                             &

                                                                   c/o URW (Westfield)
                                                             Attn: Niclas A. Ferland (Partner),
                                                                      Barclay Damon
                                                                  545 Long Wharf Drive
                                                                  New Haven, CT 06511
                                                                   c/o URW (Westfield)
                                                                  2049 Century Park East
                                                                         41st Floor
                                                                 Los Angeles, CA 90067

                                                                             &

                                                                  c/o URW (Westfield)
                                                                                                                6600 Topanga Canyon Blvd
                                         Westfield Topanga      11601 Wilshire Boulevard                                                   April 26, 2020 unless
             756         Topanga Plaza                                                                                 Space #53
                                           Owner LLC                   11th Floor                 Store Lease                              otherwise agreed by
                                                                                                                  Canoga Park, CA 91303
                                                                 Los Angeles, CA 90025                                                            landlord

                                                                             &

                                                                   c/o URW (Westfield)
                                                             Attn: Niclas A. Ferland (Partner),
                                                                      Barclay Damon
                                                                  545 Long Wharf Drive
                                                                  New Haven, CT 06511
                                                                   c/o URW (Westfield)
                        Trumbull     Trumbull Shopping                                                              5065 Main Street       April 26, 2020 unless
             59                                                   2049 Century Park East
                     Shopping Center   Center #2 LLC                                              Store Lease            #178              otherwise agreed by
                                                                         41st Floor
                                                                                                                   Trumbull, CT 06611             landlord
                                                                 Los Angeles, CA 90067
                                          Case 19-12122-MFW           Doc 1080-1          Filed 03/20/20   Page 10 of 13

Forever 21
GOB Closing Store List



                                      Counterparty                                         Contract                          Anticipated Sale End
          Store #        Store Name                      Counterparty Address                                Store Address           Date
                                         Name                                             Description

                                                                     &

                                                          c/o URW (Westfield)
                                                        11601 Wilshire Boulevard
                                                               11th Floor
                                                         Los Angeles, CA 90025

                                                                     &

                                                           c/o URW (Westfield)
                                                     Attn: Niclas A. Ferland (Partner),
                                                              Barclay Damon
                                                          545 Long Wharf Drive
                                                          New Haven, CT 06511
                                               Case 19-12122-MFW               Doc 1080-1          Filed 03/20/20     Page 11 of 13

Forever 21
GOB Closing Store List



                                          Counterparty                                              Contract                                      Anticipated Sale End
          Store #        Store Name                               Counterparty Address                                    Store Address                   Date
                                             Name                                                  Description
                                                                   c/o URW (Westfield)
                                                                  2049 Century Park East
                                                                        41st Floor
                                                                  Los Angeles, CA 90067
                                                                                                                    4545 La Jolla Village Drive
                     University Town                                                                                                              April 26, 2020 unless
             38                      UTC Venture LLC                          &                                            Suite #H10
                         Center                                                                     Store Lease                                   otherwise agreed by
                                                                                                                      San Diego, CA 92122
                                                                                                                                                         landlord
                                                                    c/o URW (Westfield)
                                                              Attn: Niclas A. Ferland (Partner),
                                                                       Barclay Damon
                                                                   545 Long Wharf Drive
                                                                   New Haven, CT 06511
                                                                    c/o URW (Westfield)
                                                                   2049 Century Park East
                                                                          41st Floor
                                                                  Los Angeles, CA 90067
                         Valencia Town Valencia Town Center                                                          24201 W. Valencia Blvd.      April 26, 2020 unless
             314                                                              &
                             Center        Venture, L.P.                                            Store Lease               #139                otherwise agreed by
                                                                                                                       Valencia, CA 91355                landlord
                                                                    c/o URW (Westfield)
                                                              Attn: Niclas A. Ferland (Partner),
                                                                       Barclay Damon
                                                                   545 Long Wharf Drive
                                                                   New Haven, CT 06511
                                                                    c/o URW (Westfield)
                                                                   2049 Century Park East
                                                                          41st Floor
                                                                  Los Angeles, CA 90067

                                                                              &
                                                                                                                  2855 Stevens Creek Blvd, Unit   April 26, 2020 unless
             766          Valley Fair      VF Mall LLC
                                                                                                    Store Lease              #2522                otherwise agreed by
                                                                   c/o URW (Westfield)
                                                                                                                       Santa Clara, 95050                landlord
                                                                 11601 Wilshire Boulevard
                                                                        11th Floor
                                                                  Los Angeles, CA 90025

                                                                              &
                                               Case 19-12122-MFW               Doc 1080-1          Filed 03/20/20   Page 12 of 13

Forever 21
GOB Closing Store List



                                         Counterparty                                               Contract                                Anticipated Sale End
          Store #        Store Name                               Counterparty Address                                 Store Address                Date
                                            Name                                                   Description
                                                                    c/o URW (Westfield)
                                                              Attn: Niclas A. Ferland (Partner),
                                                                       Barclay Damon
                                                                   545 Long Wharf Drive
                                                                   New Haven, CT 06511
                                                                    c/o URW (Westfield)
                                                                   2049 Century Park East
                                                                          41st Floor
                                                                  Los Angeles, CA 90067

                                                                              &

                                                                   c/o URW (Westfield)
                                                                                                                    6000 Sepulveda Blvd.
                          Westfield                              11601 Wilshire Boulevard                                                   April 26, 2020 unless
             784                       Culver City Mall LLC                                                             Space #1331
                         Culver City                                    11th Floor                  Store Lease                             otherwise agreed by
                                                                                                                    Culver City, CA 90230
                                                                  Los Angeles, CA 90025                                                            landlord

                                                                              &

                                                                    c/o URW (Westfield)
                                                              Attn: Niclas A. Ferland (Partner),
                                                                       Barclay Damon
                                                                   545 Long Wharf Drive
                                                                   New Haven, CT 06511
                                                                    c/o URW (Westfield)
                                                                   2049 Century Park East
                                                                          41st Floor
                                                                  Los Angeles, CA 90067
                          Westfield      Meriden Square                                                              470 Lewis Avenue       April 26, 2020 unless
             60                                                               &
                          Meriden         Partnership                                               Store Lease          Space 50           otherwise agreed by
                                                                                                                     Meriden, CT 06450             landlord
                                                                    c/o URW (Westfield)
                                                              Attn: Niclas A. Ferland (Partner),
                                                                       Barclay Damon
                                                                   545 Long Wharf Drive
                                                                   New Haven, CT 06511
                                              Case 19-12122-MFW              Doc 1080-1          Filed 03/20/20    Page 13 of 13

Forever 21
GOB Closing Store List



                                         Counterparty                                             Contract                                  Anticipated Sale End
          Store #        Store Name                             Counterparty Address                                  Store Address                 Date
                                            Name                                                 Description
                                                                 c/o URW (Westfield)
                                                                2049 Century Park East
                                                                      41st Floor
                                                                Los Angeles, CA 90067

                                                                            &

                                                                 c/o URW (Westfield)
                                         Wheaton Plaza
                                                               11601 Wilshire Boulevard                                                     April 26, 2020 unless
             182         Wheaton Mall   Regional Shopping                                                         11160 Veirs Mills Road
                                                                      11th Floor                  Store Lease                               otherwise agreed by
                                           Center LLC                                                             Silver Spring, MD 20902
                                                                Los Angeles, CA 90025                                                              landlord

                                                                            &

                                                                  c/o URW (Westfield)
                                                            Attn: Niclas A. Ferland (Partner),
                                                                     Barclay Damon
                                                                 545 Long Wharf Drive
                                                                 New Haven, CT 06511
